 

THIS AGREEMENT is made on 2013

 

BETWEEN:

 

(1)MANCHESTER WINGS LIMITED (Company Number 6125310) whose registered office is
at 5 Giffard Court, Millbrook Close, Northampton, Northamptonshire NN5 5JF (“the
Seller”)

 

(2)HOOTERS UK (NOTTINGHAM) LIMITED (Company Number 8504371) whose registered
office is at Acre House, 11-15 William Road, London NW1 3ER (“the Buyer”)

 

RECITALS

 

(A)West End Wings Limited is a company registered in England and Wales under
number 03814994 (“the Company”) and has an issued share capital of £100 divided
into 100 ordinary shares of £1 each, of which 100 ordinary shares of £1 each are
credited as fully paid;

 

(B)The Seller is the beneficial owner of the whole of the issued and allotted
share capital in the Company;

 

(C)The Seller has agreed to sell, and the Buyer has agreed to buy, all the
issued shares in the Company on the following terms;

 

(D)The Seller has agreed to procure the grant of the leases referred to in
Schedule 2 by Reservoir Lounge UK Limited.

 

NOW IT IS AGREED as follows:

 

1.Interpretation

 

1.1In this agreement (including the Recitals and the Schedules), unless the
context otherwise requires, the following words and expressions shall have the
following meanings:

 

1

 

 

“Available Cash Balance” the money to be retained in the Company at Completion
which shall not include any overdraft facility available to the Company;

 

“the Buyer’s Solicitors” means Hamilton Pratt of Franchise House, 3a Tournament
Court, Tournament Fields, Warwick CV34 6LG

 

“the Company” means West End Wings Limited

 

“Completion” means the completion of the sale and purchase of the Sale Shares
under this agreement

 

“Completion Accounts” the balance sheet of the Company as at Completion which
will show the assets which will include cash, stock and debtors, and the
liabilities which will include creditors, corporation tax, and any other taxes
due for the period from 1 January 2013 to the day before the day of Completion.
For the avoidance of doubt, the assets of the company will be £3,000 higher than
the liabilities as all of the reserves less £3,000 of the company will be voted
in dividends the day before Completion. Completion accounts will be prepared for
the period to the day prior to the actual Completion date. The profits of
Completion day will belong to the buyer

 

“the Disclosure Letter” means the letter (together with the documents annexed to
it) from the Seller‘s Solicitors to the Buyer‘s Solicitors dated today,
disclosing various matters relating to the Warranties

 

“the Landlord” means Reservoir Lounge UK Limited (Company Number 05390402) whose
registered office is at 5 Giffard Court, Millbrook Close, Northampton NN5 5JF

 

“the Landlord’s Solicitors” means William Sturges LLP, Burwood House, 14-16
Caxton Street, London SW1H 0QY

 

“the Last Accounts Date” means 30 December 2012

 

“the Properties” means the leasehold properties details of which are set out in
Schedule 2

 

“Property Warranties” means the warranties in Part 4 of Schedule 3

 

2

 

 

“Relevant Breach” any event, matter or circumstance which is inconsistent with,
contrary to or otherwise a breach of any of the Warranties or any of the
provisions of Clause 3.1;

 

“the Sale Shares” means all the ordinary shares of £1 each in the capital of the
Company allotted and in issue at the date of this agreement

 

“the Seller’s Solicitors” means William Sturges LLP, Burwood House, 14-16 Caxton
Street, London SW1H 0QY

 

“the Tax Covenant” means the covenant in the agreed form given by the Seller and
referred to in clause 8

 

'the Warranties' means the representations, warranties and undertakings given by
the Seller referred to in clause 6

 

1.2In this agreement (including the Recitals and the Schedules), unless the
context otherwise requires:

 

1.2.1all references to any statutory provision or enactment shall include
references to any amendment, modification or re-enactment of that provision or
enactment (whether before or after the date of this agreement), to any previous
enactment which has been replaced or amended and to any regulation or order made
under that provision or enactment;

 

1.2.2references to documents 'in the agreed form' are to documents in terms
agreed between the parties to this agreement and signed (for the purpose of
identification only) by the Seller and the Buyer before the signature of this
agreement;

 

1.2.3references to the Recitals, clauses and the Schedules are respectively to
the Recitals to, clauses of and the Schedules to, this agreement.

 

2.Sale and purchase

 

2.1The Seller, with full title guarantee, shall sell with effect from Completion
the Sale Shares, and the Buyer shall purchase with effect from Completion all of
the Sale Shares with all rights attached or accruing to them, and free from all
claims, charges, liens, incumbrances, options, rights of pre-emption or equities
whatsoever.

 

3

 

  

2.2The Buyer shall not be obliged to complete the purchase of any of the Sale
Shares unless the purchase of all the Sale Shares is completed simultaneously in
accordance with this agreement.

 

2.3.1The Seller shall procure that the Landlord will grant the leases referred
to in Schedule 3 and the Buyer will accept the grant of such leases in
accordance with the terms and conditions set out in Schedule 2.

 

2.3.2The Buyer shall forthwith supply to the Seller’s Solicitors copies of any
applications, notifications or other correspondence between the Buyer and the
licensing authority prior to Completion.

 

2.3.3The original of the Premises Licence as defined in Schedule 2 in relation
to the Commercial Property as defined in Schedule 2 will be handed to the Buyer
on Completion.

 

3.Pre-completion Provisions

 

3.1The Seller covenants that, pending Completion or the earlier termination of
the obligations of the parties under this Agreement under this Clause 3, it
shall collaborate fully with the Buyer in the operation of the Company and in
particular the Seller shall:

 

3.1.1procure that:

 

(a)the Company shall carry on business only in the ordinary course, except as
otherwise agreed in writing by the Buyer;

 

(b)the Buyer and its agents shall, on reasonable notice, be allowed access to,
and to take copies of, the books and records of the Company including the
statutory books, minute books, leases, licences, contracts, details of book
debts, accounting and financial books and records, supplier lists and customer
lists of the Company, correspondence with customers and suppliers, personnel
records and computer or electronic records and if such books, records and lists
are not in the possession or control of the Company, the Seller shall use all
reasonable endeavours to allow such access;

 

4

 

  

(c)such representatives and advisers as the Buyer requests may be designated to
work with the Seller with regard to the management and operations of the
Company;

 

(d)the Seller shall consult, and shall cause the Company to consult, with those
representatives and advisers before taking any action which could materially
affect the business of the Company;

 

(e)the Seller shall provide, and shall cause the Company to provide to those
representatives and advisers such information as they may reasonably request for
this purpose;

 

(f)the Company shall take all reasonable steps to preserve its assets and, in
particular, shall maintain in force all insurances normally kept in force;

 

(g)such representatives and advisers as the Buyer nominates may meet with
current officers, employees and advisers of the Company at its premises at all
reasonable times to discuss matters regarding the Company’s change in ownership
and to agree the Completion Accounts;

 

(h)the Company notifies the Buyer of any staff resignations or any intention to
resign where that intention has been notified to the Company or any of the
Seller;

 

(i)the Company’s Accountants prepare the statutory accounts at the Buyer’s cost;

 

(j)the Company shall have an Available Cash Balance at Completion of not less
than £3,000 (THREE THOUSAND POUNDS);

 

(k)evidence in a form reasonably satisfactory to the Buyer of the release and
discharge of each charge and guarantee of the Company is provided to the Buyer;

 

3.1.2procure that the Company shall not without the prior written consent of the
Buyer:

 

5

 

  

(a)incur any capital expenditure (except expenditure to which the Company is
legally committed at the date of this Agreement in the ordinary course of
trading as fairly disclosed in the Disclosure Letter or expenditure exceeding
£500 per individual item or £2,500 in aggregate, exclusive in each case of VAT)
or enter into any commitments to incur any such expenditure;

 

(b)acquire or agree to acquire any asset (other than the purchase of stock in
trade, raw materials, components and other consumables in the ordinary course of
trading and not requiring expenditure in excess of £500 per item or £2,500 in
aggregate, exclusive in each case of VAT);

 

(c)dispose or agree to dispose of or grant any option in respect of any part of
its assets (other than the disposal of trading stock for full value in the
ordinary course of trading);

 

(d)borrow any money or allow any of the Company’s bank accounts to become
overdrawn;

 

(e)enter into or vary the terms of any material contract or material legally
binding commitment;

 

(f)grant or agree to grant any lease or third party rights in respect of the
Properties or assign or agree to assign or otherwise dispose of any such rights;

 

(g)make any loan;

 

(h)enter into any leasing, hire purchase or other agreement or arrangement for
payment on deferred terms;

 

(i)declare make or pay any dividend or other distribution PROVIDED THAT the
outgoing director of the Seller may recommend, and the Seller as the sole member
of the Company may approve that the Company after Completion pay a final
dividend as provided for in the Completion Accounts PROVIDED FURTHER THAT such
dividend is of an aggregate amount which, when paid, leaves the Company with the
Available Cash Balance of not less than £3,000 (THREE THOUSAND POUNDS) and the
Buyer shall procure the payment of such dividend to the Seller when the amount
has been calculated for inclusion in the the Completion Accounts;

 

6

 

  

(j)grant or issue or agree to grant or issue any mortgages, charges or
debentures or other security interest or redeem or agree to redeem any such
things or give or agree to give any guarantee;

 

(k)create issue or grant any option in respect of any class of share or loan
capital or agree so to do;

 

(l)dismiss any employee, employ or offer employment to any person not employed
by it at the date of this Agreement or amend the terms of employment of any of
its employees;

 

(m)take steps to procure payment by any debtor generally in advance of the date
on which book and other debts are usually payable in accordance with its
standard terms of business or (if different) the period extended to any
particular debtor in which to make payment or to reschedule any debt;

 

(n)delay making payment to any trade creditors generally beyond the date on
which payment of the relevant trade debt should be paid in accordance with the
credit period authorised by the relevant creditors (or, if different, the period
extended by creditors in which to make payment);

 

(o)amend to any material extent, including by increasing existing credit lines,
any of the terms on which goods, facilities or services are supplied, except
where required to do so in order to comply with any applicable legal or
regulatory requirement;

 

(p)amend any insurance contract, fail to notify any insurance claim in
accordance with the provisions of the relevant policy or settle any such claim
below the amount claimed;

 

(q)allot, issue, redeem or repurchase any of its share or loan capital;

 

7

 

  

(r)acquire or agree to acquire any share, shares or other interest in any
company, partnership or other venture; or

 

(s)make any change to its accounting practices or policies or amend its
memorandum or articles of association; and

 

3.1.3not:

 

(a)dispose of any interest in the Sale Shares or any of them or grant any option
over or mortgage charge or otherwise encumber the Sale Shares or any of them; or

 

(b)permit the Company to pass any resolution in general meeting;

 

3.2The Seller shall procure that written notice is given to the Buyer as soon as
reasonably practicable after the Seller or the Company becomes aware of any
Relevant Breach.

 

3.3The Seller shall not do, allow or procure any act or omission prior to
Completion which would constitute a breach of any of the Warranties if they were
given at any time before or at Completion or which would make any of them
untrue, inaccurate or misleading if they were so given.

 

3.4If before Completion:

 

3.4.1any Relevant Breach shall occur or be discovered; or

 

3.4.2any act, omission or event shall take place or occur which renders any of
the Warranties untrue, inaccurate or misleading if the Warranties were to be
repeated on the date of that act omission or event; or

 

3.4.3any other event occurs which has, or is likely to have, a material adverse
effect on the financial position or business prospects of the Company;

 

the Buyer shall be entitled at any time prior to Completion, by notice in
writing to the Seller, to rescind this Agreement without liability to the
Seller. If the Buyer elects to rescind this Agreement all sums which have been
paid by the Buyer to the Seller to date by way of a deposit shall be immediately
refunded to the Buyer in full.

  

3.5Any failure or omission by the Buyer to exercise its right of rescission
under Clause 3.4 shall not prejudice or be construed as a waiver of any of its
rights under this agreement to claim damages, compensation or indemnity under
the Warranties.

 



8

 

 

4.Consideration

 

4.1The consideration price for the Sale Shares shall be $3,150,000 USD less the
deposit of $200,000 USD and £30,000 which have already been paid. The
consideration shall be payable in accordance with clause 5.4.

 

4.2It is agreed that the sum of £30,000 referred to in clause 4.1 above shall be
treated for the purposes of calculating the balance of the completion monies due
as $48,552 USD.

 

5.Completion

 

5.1Completion shall take place on 5th November 2013 at the offices of the
Buyer’s Solicitors.

 

5.2At Completion, the Seller shall deliver (where appropriate as agent for the
Company) to the Buyer:

 

5.2.1transfers in respect of the Sale Shares, duly executed by the Seller in
favour of the Buyer;

 

5.2.2certificates for the Sale Shares and any other documents which may be
required to give good title to the Sale Shares, and to enable the Buyer to
procure registration of the same in its name;

 

5.2.3the resignation of each of the directors (other than those requested in
writing by the Buyer to remain) and of the secretary of the Company executed as
a deed in the agreed form;

 

5.2.4the Company's certificate of incorporation, certificate of incorporation on
change of name (if applicable), statutory registers, minute books, share
certificate books and all other books (all duly written up to date);

 

5.2.5certified copies of board resolutions of the Company in the agreed form;

 

5.2.6a certified copy of the minutes recording the resolution of the board of
directors of the Seller authorising, amongst other things, the sale of the Sale
Shares and the execution of the transfers in respect of them, the execution and
delivery of this Agreement, the Tax Covenant and the Disclosure Letter.

 

9

 

 

5.3The Seller shall procure that the auditors of the Company will resign when
requested to do so by the Buyer.

 

5.4Provided that the Seller complies with all their obligations under clause 4,
the Buyer’s Solicitors shall at Completion pay to the Seller a sum of $3,150,000
less the deposit of $200,000USD and $48,552USD which have already been paid by
way of telegraphic transfer to the Seller’s Solicitor’s client account.

 

5.5The solicitors to any party to this agreement are authorised to take delivery
of any items under this agreement on behalf of that party, and their receipt
shall be a good discharge for those items to the party (and the solicitors to
the party) making delivery.

 

6.Warranties and indemnities

 

6.1The Seller warrants, represents and undertakes to the Buyer:

 

6.1.1that, subject to those matters which are fully and accurately disclosed in
the Disclosure Letter, the statements in Schedule 1 are, and will at Completion
be, true and correct in all respects and not misleading;

 

6.1.2that all information contained or referred to in the Disclosure Letter is
true, accurate and fairly disclosed and for this purpose “fairly disclosed”
means disclosed in such manner and in such detail as to enable a reasonable
buyer to make an informed and accurate assessment of the matter concerned), and
nothing has been omitted from it which renders any of such information
incomplete or misleading.

 

6.2Each of the warranties is separate and independent and except as expressly
otherwise provided in this Agreement, shall not be limited by reference to any
other warranty or by anything in this Agreement or the Tax Covenant.

 

7Waivers

 

The Buyer may at its absolute discretion in whole or in part release, compound
or compromise, or grant time or indulgence to any party for, any liability under
this agreement without affecting its rights against that or any other party
under the same or any other liability.

 



10

 

 

8.Tax

 

The provisions of the Tax Covenant in Schedule 4 shall apply with effect from
Completion.

 

9.General provisions

 

9.1Completion shall not in any way prejudice or affect the operation of any
provision of this agreement which contemplates or is capable of post-Completion
operation, and all such provisions shall continue in full force and effect
notwithstanding Completion.

 

9.2No party may assign in whole or in part the benefit of this agreement to any
third party.

 

9.3No party shall divulge to any third party (other than its professional
advisers) any information regarding the terms of this agreement, or any matters
contemplated by this transaction, or make any announcement relating to it.

 

9.4Any notices must be in writing, and may be given to any party at its
registered office, or to such other address as may have been notified to the
other parties, and will be effectively served:

 

9.4.1on the day of receipt, where any hand-delivered letter or any facsimile
message is received on a business day before or during normal working hours;

 

9.4.2on the following business day, where any hand-delivered letter or facsimile
message is received either on a business day after normal working hours or on
any other day; or

 

9.4.3on the second business day following the day of posting from within the
United Kingdom of any letter sent by post office inland first class mail postage
prepaid.

 

AS WITNESS the hands of the parties the day and year first above written

 

11

 

  

SCHEDULE 1

 

Warranties

 

1.The contents of Recitals B and C above are, and will at Completion be, true
and correct in all respects.

 

2.The Sale Shares comprise (and will at Completion comprise) the entire issued
and allotted share capital of the Company.

 

3.The Company is not, and will not at Completion be, under any commitment to
allot or issue any share or loan capital to any person, and no person has the
right (whether exercisable now or in the future and whether contingent or not)
to call for the issue of any share or loan capital of the Company.

 

4.The Seller is the sole beneficial owner of all the Sale Shares and will at
Completion have the right and power to sell and transfer (or procure the
transfer of) all the Sale Shares without obtaining the consent or approval of
any third party to the Buyer in accordance with the provisions of this
agreement.

 

5.All dividends or other distributions of profit and/or capital declared, made
or paid since the date of incorporation of the Company have been declared, made
and paid in accordance with the Companies Acts, articles of association (or
equivalent documents) and the law generally.

 

6.The statutory books and books of account of the Company have been properly
maintained and they provide an accurate and complete record of the matters which
they should reflect and no notice that any of them is incorrect or that they
should be rectified has been received.

 

7.The accounts of the Company as at the Last Accounts Date ('the Accounts'), and
the accounting records of the Company, comply with the accounting requirements
of the Companies Act 1985 or 2006 (as appropriate), and all other relevant
statutes.

 

8.The Accounts have been prepared in accordance with generally accepted
accounting practice and are true, complete and accurate in all material
respects, and show a true and fair view of the assets and liabilities of the
Company at the Last Accounts Date and the profits or losses of the Company for
the year ended on the Last Accounts Date.

 

12

 

 

 

9.Since the Last Accounts Date the Company has carried on the business carried
on by it at that date in the ordinary and usual course of that business.

 

10.Since the Last Accounts Date, there has been no adverse change in the
Company's financial position or prospects, and the value of the Company's net
assets is not less than the value of its net assets at the Last Accounts Date.

 

11.All the book and other debts of the Company outstanding at Completion are the
absolute property of the Company [and will (save in so far as a specific
provision has been made in the balance sheet included in the Accounts for them)
be good and collectable in the ordinary course of business, and in any event not
later than three months after Completion].

 

12.The Company does not have outstanding any commitment for capital expenditure,
or any agreement or arrangement not on an arm's length basis.

 

13.Except as disclosed in the Disclosure Letter, there are no subsisting loans,
guarantees or agreements for indemnity given by or for the benefit of the
Company.

 

14.The Company has within the relevant time limits correctly made all returns
and payments required to be made by the Company for any taxation purposes and
none of such returns or payments is the subject of any dispute with the revenue
or customs and excise authorities, and the Seller is not aware of any
circumstance likely to give rise to such dispute.

 

15.The Company has obtained full, complete, correct and up to date records,
invoices and other documents appropriate or necessary for establishing VAT on
supplies to and by the Company.

 

16.All payments by the Company to any person which ought to have been made under
deduction of tax have been so made, and the Company has (if required by law so
to do) accounted to HM Revenue and Customs for the tax so deducted.

 

13

 

 

17.All licences, permissions, authorities and consents required for carrying on
the business effectively and in the places and manner in which it is now carried
on are in place, in full force and effect, not limited in duration or subject to
any onerous or unusual conditions and the Company has complied with and the
business has been conducted in accordance with such licences, permissions,
authorities and consents. The Seller is not aware of any reason why any such
licence, permission, authority and consent will be suspended, revoked or not
renewed on the same terms.

 

18.The business has been conducted in accordance with all applicable laws and
regulations of the United Kingdom.

 

19.The Company has not been, in the period of 12 months prior to the date of
this Agreement and is not at the date of this Agreement, engaged in any
litigation, arbitration, mediation, dispute resolution or criminal proceedings
and there are no such proceedings pending, threatened or expected, either by or
against the Company or any person for whose acts or defaults the Company is or
may be vicariously liable and there are no facts or circumstances which are
likely to give rise to such proceedings involving the Company or such other
person for whose acts or defaults the Company is or may be vicariously liable.

 

20.There is no outstanding order, judgment, award or decision given by any
court, tribunal, arbitrator, governmental agency or regulatory body in relation
to the Company, its assets or any persons for whose acts or defaults the Company
is or may be vicariously liable.

 

21.Full and accurate details of the job titles, place of work, dates of
commencement of employment or appointment to office and terms and conditions of
employment of, and all benefits (contractual or non-contractual) provided to,
each of the employees and officers of the Company, including those currently on
leave, are disclosed in the Disclosure Letter.

 

22.The Disclosure Letter includes copies of all contracts, handbooks, policies
and other documents which apply to the Company’s employees and copies of all
binding or non-binding agreements or arrangements with any trade union, employee
representative or body of employees or their representatives and details of any
such unwritten agreements or arrangements which may affect any employee.

 

14

 

 

23.There are no sums owing to or from any employee other than reimbursement of
expenses, wages for the current salary period and holiday pay for the current
holiday year and the Company has no outstanding, undischarged liability to pay
to any governmental or regulatory authority in any jurisdiction any
contribution, Taxation or other payments due in connection with the employment
or engagement of any employee of the Company.

 

24.The Company has complied with all its obligations (including all orders and
awards made) under all legislation, regulations, codes of practice, contracts,
policies and procedures affecting the relationship between employers and
employees, workers, agents or contractors and/or the representatives of any such
individual that applies to any part of England and Wales.

 

25.There are no existing or anticipated disciplinary or performance issues,
grievances, claims or disputes involving the Company and any of its former or
current employees or officers and/or any representative of any employee.

 

26.No employee of the Company is a sponsored migrant or other person requiring
permission to remain and work in the United Kingdom by virtue of his
nationality.

 

27.There is no individual other than an employee or officer of the Company who
directly or indirectly provides services to the Company in return for
remuneration.

 

28.The Company has not made any offer of employment or engagement to any person
which has not yet been accepted, or which has been accepted but where the
employment or engagement has not yet started.

 

29.The Company owns and has good title to all of the assets included in the
Accounts, all assets that the Company has acquired since the Last Accounts Date
(apart from those disposed of by the Company in the ordinary and normal course
of its business since the Last Accounts Date) (together, with the assets used by
the Company in the business, being the “Assets”).

 

30.Except as disclosed in the Disclosure Letter, the Assets are not subject to
any encumbrance and/or royalty, factoring arrangement, leasing or hiring
agreement, hire purchase agreement, conditional sale or credit sale agreement,
agreement for payment on deferred terms or any similar agreement or arrangement
or any agreement to enter, create or enter into the same.

 

15

 

 

31.None of the Assets of the Company is subject to any dispute or claim.

 

32.All the Assets owned by the Company, or in respect of which the Company has a
right of use, are in the possession or under the control of the Company.

 

33.All of the Company's insurance policies are in full force and effect (and all
premiums payable thereunder were paid when due) and nothing has been done or
omitted to be done which could make any of them void or voidable or which is
likely to result in an increase in premiums. Details and true, complete and
accurate copies of the insurance policies maintained by the Company are
disclosed in and attached to the Disclosure Letter.

 

34.No claim is outstanding or pending under any of the Company's insurance
policies and no circumstances exist which, so far as the Seller is aware, are
likely to give rise to a claim.

 

35.The Company is the legal and beneficial owner of, or has the contractual
right to use, all computer systems, products and software, telecommunications
and network equipment used, owned, leased or licensed by the Company (“the
Systems”), free from encumbrances and all other rights exercisable by other
parties and has obtained all necessary rights from third parties to permit the
Company to use the Systems exclusively and without restrictions.

 

36.The Company is licensed to use all software necessary to enable the business
to continue in the ordinary course of business.

 

37.Full details of all websites currently or previously operated and other
internet operations currently or previously carried on, by or on behalf of the
Company are disclosed in the Disclosure Letter.

 

38.The Seller has provided the Buyer with all access codes, passwords, keys, and
other information that the Buyer reasonably requires to be able to access and
maintain the Systems from Completion.

 

39.The Company is in possession of:

 

a.original title deeds relating to all of its assets;

 

16

 

 

b.executed originals of all contracts and agreements to which it is a party; and

 

c.all other documents which ought to be in its possession and where appropriate
such deeds and documents have been duly stamped.

 

40.The Company's records are in its possession and give a true and fair view of
the matters that they should reflect.

 

17

 

  

SCHEDULE 2

 

The Properties

 

Part 1

 

The commercial property known as part of Units R1 and R2, The Hicking Building,
London Road, Nottingham NG2 3AS and the residential property known as Flat 3,
Block 4, The Hicking Building, London Road, Nottingham NG2 3AS as more
particularly described in the Commercial Lease and the Residential Lease in the
form of the drafts of the same set out in Part 6 and Part 7 of this Schedule
respectively

 

‘Clause’ means the special conditions and any one of them referred to in this
agreement

 

‘Commercial Condition(s)’ means the Standard Commercial Property Conditions
(Second Edition);

 

‘Commercial Lease’ means the underlease in the form set out in Part 6 of this
Schedule;

 

‘Commercial Property’ means the property to be demised by the Commercial Lease;

 

‘Competent Authority’ means a local authority or other body exercising statutory
powers or duties;

 

‘Consent’ means the consent (for the grant by the Landlord to the Buyer of the
Commercial Lease) which is required from the Superior Landlord under the terms
of the Superior Lease and of any mortgagee (to the extent that the relevant
mortgage and/or Superior Lease imposes a requirement for that consent);

 

‘Fixtures and Fittings’ means the fixtures, fittings, chattels, items, and other
assets or equipment at the Properties referred to in Part 5 of this Schedule;

 

‘Landlord’s Title’ means Title Numbers NT372199 and NT422480;

 

‘Leases’ means the forms of the Commercial Lease and the Residential Lease
together with all other documents supplemental thereto;

 

Premises Licence’ means the Premises Licence relating to the Commercial Property
and currently subsisting;

 

‘Part 1 Conditions’ means the conditions in Part 1 of the Commercial Conditions;

 

18

 

  

‘Part 2 Conditions’ means the conditions in Part 2 of the Commercial Conditions;

 

‘Residential Conditions’ means the conditions set out in the Standard Conditions
of Sale (Fifth Edition);

 

‘Residential Lease’ means the underlease in the form set out in Part 7 of this
Schedule;

 

‘Residential Property’ means the residential property to be demised by the
Residential Lease;

 

‘Security Deposit Deeds’ means security deposit deeds in the form of the drafts
set out in Part [8] of this Schedule;

 

‘Superior Lease’ means the lease by virtue of which the Landlord holds the
Commercial Property dated 21 October 2010 and made between Saxon Urban (Five)
Limited (1) and Reservoir Lounge UK Limited (2);

 

‘Superior Landlord’ means the landlord under the Superior Lease and for the
purposes of this agreement any other superior landlord whose consent is required
for the grant by the Landlord to the Buyer of the Commercial Lease;

 

In this Schedule

 

1.1a word implying one gender includes all genders, words implying the singular
include the plural and vice versa and words implying persons include corporate
or unincorporated bodies and vice versa;

 

1.2references to “this agreement” shall include the parts of this Schedule and
the terms of any documents which are incorporated by reference into this
agreement;

 

1.3the words “including” and “in particular” are by way of illustration or
emphasis only and shall not limit the generality of the preceding or following
words;

 

1.4references in the Commercial Conditions to “the property” and to “the
contract” shall be deemed to be references to the Commercial Property and this
agreement respectively and construed accordingly;

 

1.5references in the Residential Conditions to “the property” and to “the
contract” shall be deemed to be references to the Residential Property and this
agreement respectively and construed accordingly.

 

1.6references to “writing” or “written” includes faxes but not e-mail.

 

19

 

 

2.INDEMNITIES

 

References to an indemnity mean an indemnity against all actions, claims,
demands and proceedings made against the party having the benefit of the
indemnity and all costs, expenses, liabilities and losses incurred directly or
indirectly by that party and an obligation to indemnify a party to this
agreement includes an obligation to keep that party indemnified.

 

3.THE COMMERCIAL CONDITIONS

 

3.1The Part 1 Conditions as varied or amended in accordance with Part 2 of this
Schedule are incorporated in this agreement insofar as they:

 

3.1.1apply to a sale by private treaty;

 

3.1.2relate to the Commercial Property;

 

3.1.3are not inconsistent with the other clauses in this agreement; and

 

3.1.4have not been modified or excluded by any of the other clauses in this
agreement.

 

3.2The Part 2 Conditions are not incorporated in this agreement.

 

3.3If there is a conflict between the terms of this agreement and the Commercial
Conditions, the terms of this agreement will prevail.

 

4.THE RESIDENTIAL CONDITIONS

 

4.1The Residential Conditions as varied or amended in accordance with Part 3 of
this Schedule are incorporated in this agreement insofar as they:

 

4.1.1apply to a sale by private treaty;

 

4.1.2relate to the Residential Property;

 

4.1.3are not inconsistent with the other clauses in this agreement; and

 

4.1.4have not been modified or excluded by any of the other clauses in this
agreement.

 

4.2If there is a conflict between the terms of this agreement and the Commercial
Conditions, the terms of this agreement will prevail.

 

5.MATTERS AFFECTING THE PROPERTIES

 

In addition to the provisions of Commercial Condition 3.1.2 and Residential
Condition 3.1.2 the Leases are also demised subject to the following:

 

5.1all matters registrable by any Competent Authority pursuant to statute,
whether or not sregistered;

 



20

 

 

5.2all notices, orders, proposals or requirements given or made by or on behalf
of any Competent Authority and all agreements with any Competent Authority
whether before or after the date of this agreement:

 

5.3all actual or proposed charges, notices, orders, restrictions, agreements,
proposals, demands, conditions, directions or any other matters arising under
any statutes and statutory instruments from time to time in force relating to
town and country planning or highways;

 

5.4all matters other than financial charges which would have been disclosed by
the searches and enquiries made by or for the Buyer or which a prudent buyer
would or ought to have made before entering into this agreement:

 

5.5all matters discoverable by inspection of the Properties before the date of
this agreement or rights acquired through long use whether or not apparent on
inspection;

 

5.6any matters which the Seller and the Landlord do not and could not reasonably
know about;

 

5.7public requirements;

 

5.8any interest which overrides a registered disposition under Schedule 3 to the
Land Registration Act 2002 and such unregistered interests as may affect the
Properties to the extent and for so long as they are preserved by the
transitional provisions of Schedule 12 of that Act;

 

5.9all matters contained or referred to in the Leases;

 

and the Buyer shall be deemed to have satisfied itself prior to the date of this
agreement as to the above matters and to have agreed to take the Leases with
full knowledge of them.

 

6.CONDITION OF THE PROPERTIES AND FIXTURES AND FITTINGS

 

6.1The Buyer accepts the Properties in their physical state as at the date of
this agreement subject to fair wear and tear after such date and shall not raise
any requisitions in relation to such condition after such date.

 

6.2The Buyer accepts the Fixtures Fittings and other chattels at the Properties
at the date of this agreement subject to fair wear and tear.

 

21

 

  

7.TITLE

 

7.1The Commercial Conditions and the Standard Conditions shall apply to and be
taken to be incorporated in this agreement except to the extent varied by or
inconsistent with the provisions set out in this agreement.

 

7.2Title has before the signing of this agreement been deduced by the Seller’s
Solicitors to the Buyer’s Solicitors by provision of official copies of the
Seller’s Registered Titles and the Leases shall be granted and the Buyer shall:

 

(a)accept the Leases subject to and with the benefit of all entries in the
registers of the relevant Title (other than entries relating to financial
charges) so far as they are still subsisting and affect the Commercial Property
and the Residential Property;

 

(b)be deemed to have full knowledge of those entries and the matters referred to
in them;

 

(c)be deemed to have accepted the Landlord’s title to grant the Leases;

 

(d)not be entitled whether itself or through the Buyer’s Solicitors to make or
raise any objection or requisition in respect of those entries and/or matters
save insofar as may be necessary to resolve any matters arising out of the
results of the Buyer’s Solicitors’ usual pre-completion searches and which had
not previously been disclosed.

 

8.CONSENT

 

8.1This agreement is conditional upon the grant of the Consent.

 

8.2To the extent that it has not already done so the Buyer will as soon as
possible after the date of this agreement provide to the Seller such information
and references and audited accounts in respect of itself as the Landlord and/or
the Superior Landlord may reasonably require.

 

8.3The parties will from the date of this agreement (acting in good faith at all
times) co-operate with each other and will render to each other all necessary
assistance to enable the Consent to be granted and completed with all reasonable
speed and in particular the Buyer will:-

 

(a)not object to any reasonable terms and conditions required by the Superior
Landlord to be included in the Consent;

 

22

 

  

(b)provide at no expense to the Landlord such guarantees rental or other
deposits direct covenants or other security for the performance of the Buyer’s
proposed covenants in the Commercial Lease as the Landlord or the Superior
Landlord may reasonably require in the light of the terms of the Superior Lease
and promptly pay the Landlord’s and the Superior Landlord’s Solicitors fees in
relation to any such deeds;

 

(c)promptly execute the Consent upon its being presented to the Buyer’s
Solicitors.

 

8.4If and to the extent that it has not already done so prior to the date of
this agreement and subject to the Buyer complying with all of its obligations
under this Clause 8 the Landlord shall apply for and use all reasonable
endeavours to procure the grant of the Consent before the Completion Date
PROVIDED HOWEVER that the Landlord shall not be obliged to comply with any
requirement or condition imposed by the Superior Landlord unless it is
reasonable for the Landlord to do so and PROVIDED FURTHER that the Landlord
shall not be obliged to seek any declaration of the court that the Consent has
been or is being unreasonably withheld.

 

9.GRANT OF THE LEASES

 

9.1The Landlord shall grant with full title guarantee and the Buyer shall take
the Commercial Lease and the Residential Lease of the Commercial Property and
the Residential Property respectively and the Landlord and the Buyer shall enter
into the Security Deposit Deeds.

 

9.2The Landlord shall procure that the Landlord's Solicitors shall prepare the
engrossments of the Leases, the Security Deposit Deeds and their counterparts
and deliver the relevant engrossments to the Buyer’s Solicitors at least 5
Working Days before the Completion Date.

 

9.3On the Completion Date:

 

(a)the Buyer shall execute and deliver to the Landlord the counterpart of the
Leases and the original of the Security Deposit Deeds

 

(b)subject to compliance by the Buyer with the provisions of Clause 9.3(a) of
this Schedule on the Completion Date the Landlord and the Seller shall execute
and deliver to the Buyer (and thereby grant) the Leases and the counterparts of
the Security Deposit Deeds;

 



23

 

 

(c)the Buyer shall (insofar as not already done) pay to the Landlord the first
proportion of all rent and other monies payable under the Leases;

 

(d)the Buyer shall (insofar as not already done) in accordance with the terms of
the Security Deposit Deeds pay all monies payable under such Deeds;

 

9.4The Term Commencement Date under the Leases shall be the date of actual
completion of the Leases;

 

9.5The Rent Commencement Date under the Leases will be the Completion Date.

 

9.6The matters which are the subject of this agreement are interdependent and
the documents referred to in this Clause 9 shall be completed simultaneously on
the Completion Date.

 

9.7The Landlord shall not be required to grant the Leases to any person other
than the Buyer named in this agreement

 

10.LANDLORD AND TENANT ACT 1954

 

The Landlord the Buyer declare and acknowledge that:

 

10.1the Buyer did on [                                   ] 2013 receive from the
Landlord a valid warning notice under Schedule 1 to the 2003 Order in respect of
the tenancy to be created by the Commercial Lease and a copy of that notice is
attached to this agreement;

 

10.2[                         ] being duly authorised by the Buyer did on
[                         ] 2013 on behalf of and with the authority of the
Buyer in response to that notice make a Statutory Declaration under Schedule 2
to the 2003 Order and a copy of that Statutory Declaration is attached to this
agreement;

 

10.3they have agreed that the tenancy to be created by the Commercial Lease
shall be excluded from the provisions of Sections 24 to 28 (inclusive) of the
Landlord and Tenant Act 1954 (as amended)

 

24

 

 

Part 2

 

Variations to the Commercial Conditions incorporated in this agreement

 

Commercial Condition Variation     1.1.3(b) By the addition of the words “or if
the Seller produces reasonable evidence that this is the case”     1.3.3(b) Will
not apply.     2.2.1 and 2.2.2 Will not apply.     3.1.1, 3.1.2, 3.1.3 and 3.3
Will not apply.     6.1, 6.2, 6.3.1 and 6.4.2 Will not apply.     6.6.2 Will not
apply.     7.1.2, 7.1.3 and 7.1.4(b) Will not apply.     8.1.2 and 8.1.3 The
time is 1:00 p.m.  in place of 2.00 p.m.     8.4 By the addition of a new
Commercial Condition to read “(d) any other sum which the parties agree under
the terms of this contract should be paid on completion”     9.2 Will not apply
    10.3 Will not apply

 

Part 3

 

Variations to the Residential Conditions incorporated into this agreement

 

Residential Conditions Variations     1.3.3 Will not apply     4 Will not apply
    5 Will not apply     6.1.2 and 6.1.3 The time is 1pm in place of 2pm    
8.2.5 Will not apply     8.3 Will not apply     9 Will not apply

 

25

 

 

Part 4

 

Warranties

 

1.Premises Licence

 

The Seller has no knowledge of anything whereby the Premises Licence has become
liable to forfeiture.

 

2.Properties

 

2.1The Seller has substantially performed and observed all covenants,
restrictions, agreements, statutory requirements, building regulations and other
stipulations and regulations affecting the Commercial Property or the
Residential Property and their use and no outstanding complaint alleging breach
or non-observance has been received in respect of them.

 

2.2So far as the Seller is aware there is no outstanding order, notice or other
requirement of any local or other authority that affects the existing use or
occupation of the Commercial Property or the Residential Property or involves
expenditure in complying with it nor any other circumstances which may result in
any such order or notice being made or served or which may otherwise affect the
Commercial Property or the Residential Property.

 

2.3The replies to enquiries given by the Seller’s Solicitors are true, accurate
and complete in all material respects.

 

26

 

 

Part 5

 

Fixtures and Fittings

 

27

 

 

Part 6

 

Commercial Lease

 

28

 

 

Part 7

 

Residential Lease

 

29

 

 

Part 8

 

Security Deposit Deeds

 

30

 

 

SCHEDULE 3

 

Vendor Protection Provisions

 

1.Notwithstanding anything to the contrary contained in clause 5 of this
agreement:

 

1.1the Warranties and the Property Warranties shall be qualified by the
provisions of this clause; and

 

1.2in the event of any inconsistency between the provisions of this clause and
the provisions of clause 5, the provisions of this clause shall prevail.

 

2.The Seller shall not be liable in respect of any claim under the Warranties or
the Property Warranties to the extent that the matter or matters giving rise to
such claim are fairly disclosed in the Disclosure Letter or within the actual
knowledge of the Buyer.

 

3.The liability of the Seller in respect of any breach of the Warranties or the
Property Warranties, shall be limited as follows:

 

3.1The aggregate maximum liability of the Seller in respect of all and any
claims under the Warranties and the Property Warranties and the Tax Covenant,
shall not in any event exceed $3,150,000 USD;

 

3.2The Seller shall not be liable in respect of any claim under the Warranties
or the Property Warranties, where the amount of that claim does not exceed
$5,000 USD;

 

3.3The Seller shall not be liable in respect of any claims made by the Buyer
under the Warranties or the Property Warranties unless and until the aggregate
cumulative liability of the Seller in respect of all such claims (ignoring for
these purposes all and any claims in respect of which the Seller does not have
any liability pursuant to the provisions of clause 3.2) exceeds $10,000 USD, in
which event the Seller shall be liable for the entire amount of that liability.

 

4.The Seller shall not be liable in respect of any claim under the Warranties or
the Property Warranties, unless it shall have been made before the expiry of 12
months from Completion except in the case of any of the Tax Warranties which
shall need to have been made before the expiry of 7 years from Completion. No
claim under the Warranties, the Property Warranties or the Tax Warranties, shall
be deemed to have been made unless notice of that claim has been made in writing
to the Seller, specifying in reasonable detail:

 

31

 

 

4.1the event of default to which the claim relates; and

 

4.2the nature of the breach; and

 

4.3the amount claimed.

 

5.Where notice has been given in respect of any claim in accordance with clause
5 above, that claim shall be deemed to have been irrevocably withdrawn and
lapsed unless:

 

5.1proceedings in respect of that claim have been issued and served on the
Seller not later than the expiry of the period of 9 months after the date of
that notice; or

 

5.2the claim is satisfied, settled or withdrawn before that date.

 

6.Where the Buyer is, or is likely to be, entitled to recover from some other
person any sum in respect of any matter giving rise to a claim for breach of the
Warranties, then the following provisions of this clause 7 will apply:

 

6.1The Buyer shall procure that reasonable steps are taken to enforce that
recovery;

 

6.2If any sum is recovered in the circumstances set out in this clause 7 and the
Seller has by that time not made any payment in respect of the relevant claim,
the amount payable by the Seller in that respect shall be reduced by an amount
equal to the Net Sum Recovered;

 

6.3If any sum is recovered in the circumstances set out in this clause 7 and the
Seller has already made a payment in respect of that claim, there shall be
repaid to the Seller an amount equal to the lesser of that payment and the Net
Sum Recovered;

 

6.4In this clause 7, the 'Net Sum Recovered' means the sum recovered by the
Buyer from the other person, after deducting the reasonable costs and expenses
of recovering it and any taxation payable by the Buyer as a result of its
receipt.

 

32

 

  

6.5Without prejudice to the generality of clause 7 above, the provisions of
clause 7 shall apply where the Company is entitled to recover from its insurers
any sum in respect of any matter giving rise to a claim under the warranties (as
a result of insurance effected on, or before, the Completion Date).

 

7.The Seller shall have no liability in respect of any claim for breach of any
of the Warranties (or such liability shall be reduced), if and to the extent
that:

 

7.1provision or reserve has been made in the Accounts for, or in respect of, the
liability or other matter giving rise to such claim;

 

7.2any contingency, or other matters provided against, in the Accounts has in
the event been over-provided for.

 

8.The Seller shall have no liability in respect of any claim for breach of any
of the Warranties (or such liability shall be reduced), if and to the extent
that such claim occurs, or is increased, as a result of:

 

8.1any change in legislation after the date of this agreement (or any
legislation not in force at the date of this agreement) which takes effect
retrospectively; or

 

8.2the withdrawal after the date of this agreement of any published concession
or published general practice previously made by HM Revenue and Customs or other
taxing authority; or

 

8.3as a result of any increase in the rate of taxation in force at the date of
this agreement.

 

33

 

 

SCHEDULE 4

 

Tax Covenant

 



34

 

 

Signed             For and on behalf of           Manchester Wings Limited      
  Signed             For and on behalf of           Hooters (UK) Nottingham
Limited  

 

35

